                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ESR PERFORMANCE CORP.,

        Plaintiff,

v.                                                      Case No. 6:18-cv-1601-Orl-37GJK

JVMAX, INC.,

      Defendant.
_____________________________________

                                         ORDER

        Before the Court is Plaintiff ESR Performance Corp.’s (“ESR”) motion to dismiss

Defendant JVMAX, Inc’s (“JVMAX”) counterclaim. (Doc. 33 (“Motion”).) JVMAX

responded. (Doc. 38.) On review, the Motion is due to be granted in part and denied in

part.

                                   I.     BACKGROUND

        This is a trademark infringement action. ESR is a Florida business that sells

original and third-party automotive equipment. (Doc. 28, ¶ 10 (“Operative Complaint”).)

JVMAX is also a Florida entity that sells automotive equipment. (Id. ¶ 26.) ESR has been

selling bullet shaped automobile antennas since July 12, 2010. (Id. ¶¶ 11, 18.) Around June

24, 2015, JVMAX tried to buy ESR’s bullet shaped antennas, but ESR canceled the order

and refunded the purchase price. (Id. ¶ 25.) After that refusal, ESR claims JVMAX began

selling, distributing, and advertising automobile antennas shaped like a bullet. (Id. ¶ 26.)

        So, on April 23, 2015, ESR applied to the United States Patent and Trademark


                                            -1-
Office (“USPTO”) to register the bullet shaped antenna design mark (“ESR Trademark”).

(Id. ¶ 12.) The USPTO issued a trademark registration for the ESR Trademark on May 10,

2016. (Id. ¶ 13.) On June 14, 2016, JVMAX petitioned the Trademark Trial and Appeal

Board (“TTAB”) to cancel the ESR Trademark. (Id. ¶ 38.) Following discovery and trial,

the TTAB canceled the ESR Trademark, finding that “the purported mark ha[d] not

acquired distinctiveness.” (Id. ¶ 39.)

       With that, ESR sues for: (1) trademark infringement under the Lanham Act; (2)

unfair competition under the Lanham Act; (3) judicial review of the TTAB decision; (4)

declaratory judgment of the acquired distinctiveness; (5) declaratory judgment of no

fraud on the USPTO; and (6) declaratory judgment that the trademark is not functional.

(Id. ¶¶ 43–137.) JVMAX answered and filed an amended counterclaim for: (1) cancelation

of the trademark registration for lack of acquired distinctiveness; (2) cancelation of the

trademark registration for fraud on the USPTO; (3) cancelation of the trademark

registration for aesthetic functionality; (4) declaratory judgment of invalidity; (5)

declaratory judgment of non-infringement; (6) unfair competition under the Lanham Act;

(7) unfair competition under the Florida Deceptive and Unfair Trade Practices Act

(“FDUTPA”); (8) cancelation of ESR’s pending trademark applications; (9) declaratory

judgment of non-infringement; and (10) tortious interference with a business

relationship. (Doc. 29, pp. 18–36 (“Amended Counterclaim”).)1




       1JVMAX previously filed a counterclaim directed at ESR’s first amended
complaint. (Docs. 16, 18.) Additionally, with leave (Doc. 61), Defendant later filed a
supplemental counterclaim, adding two additional causes of action (Doc. 62, ¶¶ 6–83).
                                           -2-
       Now, ESR moves to dismiss Counts Three, Seven, Eight, and Ten of the Amended

Counterclaim for failure to state a claim. (Doc. 33.) With JVMAX’s response (Doc. 38), the

matter is ripe.

                                 II.          LEGAL STANDARDS

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a

claim upon which relief can be granted.” A complaint “that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). A complaint does not need detailed factual allegations;

however, “a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007)

(alterations and internal quotation marks omitted). “When there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Such a determination is a context-specific task requiring the court “to draw on its judicial

experience and common sense.” Id.

                                       III.     DISCUSSION

       ESR seeks dismissal of several counts of the Amended Counterclaim for failure to

state a claim. (Doc. 33.) The Court takes each argument in turn.

       A.     Count Three: Cancelation due to Aesthetic Functionality

       First, ESR attacks Count Three, cancelation of the trademark due to aesthetic

functionality. For this claim, JVMAX asserts the ESR trademark should be canceled

                                                 -3-
because the bullet shaped design is merely a competitive feature, not related to the source

of the goods. (Doc. 29, p. 21.) ESR contends the claim fails based on issue preclusion, as

the TTAB already decided this issue. (Doc. 33, pp. 5–6.) JVMAX counters that a district

court reviews a TTAB decision de novo under the Lanham Act so there is no issue

preclusion. (Doc. 38, pp. 4–7.) The Court agrees with JVMAX.

       Under the Lanham Act, a party challenging a TTAB decision following a

cancelation proceeding has two options: (1) appeal the TTAB decision to the U.S. Court

of Appeals for the Federal Circuit pursuant to § 1071(a); or (2) initiate a civil action in a

U.S. District Court pursuant to § 1071(b). See 15 U.S.C. § 1071. This action falls under the

latter, which is subject to de novo review. See B&B Hardware, Inc. v. Hargis Indus., Inc., 135

S. Ct. 1293, 1301 (2015) (stating that “the judge resolves registration de novo”); see also id.

at 1306 (explaining that in § 1071(b) Congress “authorized de novo challenges for those

‘dissatisfied’ with TTAB decisions”). Only if a party fails to seek appellate review is the

TTAB decision entitled to preclusive effect.2 See id. at 1305 (“Ordinary preclusion law

teaches that if a party to a court proceeding does not challenge an adverse decision, that

decision can have preclusive effect in other cases, even if it would have been reviewed de

novo.”) As that is clearly not the case here, issue preclusion does not bar Count Three.



       2See, e.g., Wilson v. Corning, Inc., No. 13-210 (DWF/FLN), 2018 WL 2392007, at *4
(D. Minn. May 25, 2018) (finding B&B Hardware distinguishable and declining to apply
issue preclusion because the party sought to appeal the U.S. Patent and Trial Appeal
Board’s decision); Hanginout, Inc. v. Google, Inc., No. 13cv2811 AJB (NLS), 2015 WL
11254689, at *3 (S.D. Cal. June 3, 2015) (“The holding of B&B however, is not as far-
reaching . . Because the TTAB decision in B&B was not appealed . . . Whether any decision
of the TTAB would be binding on this Court . . . depends on whether that decision will
be appealed.”)
                                              -4-
       B.     Count Seven: FDUTPA Unfair Competition

       Next, ESR asserts JVMAX’s FDUTPA unfair competition claim fails because

JVMAX did not allege injury or detriment to consumers. (Doc. 33, p. 6.) ESR is right. To

properly plead a FDUTPA claim, the claimant need not be a consumer but must allege

injury or detriment to consumers. See Caribbean Cruise Line, Inc. v. Better Bus. Bureau of

Palm Beach Cty., Inc., 169 So. 3d 164, 169 (Fla. 4th DCA 2015) (“Therefore, while the

claimant would have to prove that there was an injury or detriment to consumers in order to

satisfy all of the elements of a FDUTPA claim, the claimant does not have to be a consumer

to bring the claim.”). As that allegation is missing from the Amended Counterclaim, the

FDUTPA claim is due to be dismissed. ESR’s Motion is granted with respect to Count

Seven of the Amended Counterclaim.

       C.     Count Eight: Cancelation of Pending Trademark Applications

       Next, ESR alleges that JVMAX’s claim for cancelation of pending trademark

applications fails due to lack of jurisdiction over pending trademark applications. (Doc.

33, pp. 7–8.) JVMAX resists, contending that a federal district court can exercise

jurisdiction over pending marks if a sufficient nexus exists between the registered mark

and pending marks. (Doc. 38, pp. 8–10.)

       15 U.S.C. § 1119 states that “[i]n any action involving a registered mark the court

may determine the right to registration, order the cancelation of registrations, in whole

or in part, restore canceled registrations, and otherwise rectify the register with respect

to the registrations of any party to the action.” A prerequisite to a court taking such action

is the actual registration of a trademark by the USPTO; not a pending trademark

                                             -5-
application. See 15 U.S.C. § 1127 (“The term ‘registered mark’ means a mark registered in

the [USPTO] under this chapter.”); see also Whitney Info. Network, Inc. v. Gagnon, 353 F.

Supp. 2d 1208, 1211 (M.D. Fla. 2005) (“[T]he existence of a pending application is not

sufficient.”).3

       In Count Eight, JVMAX requests the Court cancel ESR’s pending trademark

applications (Doc. 29, pp. 23–34), but the Court lacks jurisdiction to adjudicate whether

the pending trademarks may be registered.4 So this claim is dismissed for lack of

jurisdiction.

       D.         Count Ten: Tortious Interference with a Business Relationship

       Last, JVMAX contends that ESR interfered with its business relationships when it



       3 Some courts have held that a district court may exercise jurisdiction over a
pending trademark when one of the parties has a registered mark with a “sufficient
nexus” to the pending trademark applications. See, e.g., Amy’s Ice Creams, Inc. v. Amy’s
Kitchen, Inc., 60 F Supp. 3d 738, 744–45 (W.D. Tex. 2014) (finding the nexus between the
registered and pending trademarks “sufficient to give this Court jurisdiction”); see also
Johnny Blastoff Inc. v. Los Angeles Rams Football Co., No. 97-C-155-C, 1998 WL 766703, at
*11 (W.D. Wisc. June 24, 1998) (explaining that Section 1119 “allow[s] intrusion into
trademark application proceedings only when there is a sufficient nexus between the
application proceeding and the dispute involving the registered mark”); Forever 21, Inc.
v. Gucci Am., Inc., No.: CV 17-04706 SJO (Ex), 2018 WL 5860684, at *3 (C.D. Cal. Feb. 9,
2018) (“[W]hen the pending applications are closely related to the marks over which a
court does have jurisdiction, that court is permitted to make a determination regarding
registerability [sic].”)
       4 Even if the Court considered the nexus, the relationship is insufficient here. The

pending marks are not “substantially identical” to the ESR Trademark. Cf. Forever 21, Inc.
v. Gucci Am., Inc., No.: CV 17-04706 SJO (Ex), 2018 WL 5860684, at *3 (C.D. Cal. Feb. 9,
2018) (explaining that the court has standing to consider the pending marks because the
pending and registered marks are “substantially identical”). Rather, the pending
trademarks are for word marks, while the ESR Trademark is a design mark. (See Doc. 29,
pp. 23–34; see also Doc. 33, p. 8.) Thus, the determination as to the registrability of the
word marks is best left for the USPTO. The Court will not consider the pending
trademarks.
                                             -6-
contacted Amazon and eBay to request removal of JVMAX’s bullet shaped antenna

product listings, resulting in their removal. (Id.) ESR moves to dismiss the claim arguing

that: (1) ESR’s conduct is protected by the Florida litigation privilege; and (2) there is an

insufficient nexus between ESR’s communications and JVMAX’s relationship with

consumers. The Court addresses each in turn.

              1.     Litigation Privilege

       Are ESR’s communications with Amazon and eBay protected under the Florida

litigation privilege? (Doc. 33, pp. 8–10.) “Under Florida law, statements or acts are

provided absolute immunity under the litigation privilege if they are: (1) made or

committed in the course of judicial or quasi-judicial proceedings; and (2) are connected

with, or relevant or material to, the cause in hand or subject of inquiry.” Diamond Resorts

Int’l, Inc. v. Aaronson, No. 6:17-cv-1394-Orl-37DCI, 2018 WL 735627, at *6 (M.D. Fla. Jan.

26, 2018) (citations and internal quotations omitted). The privilege applies to statutory

and common law causes of action, “immunizing conduct undertaken during litigation

and conduct that is necessarily preliminary to a judicial proceeding.” Id. (citations and

internal quotations omitted). The “necessarily preliminary” qualifier ensures that “the

conduct shielded from liability is really of a kind that can be regarded as having been

undertaken in the course of a judicial proceeding and not conduct undertaken separately

from it.” AGM Invs., LLC v. Bus. Law Grp., PA, 219 So. 3d 920, 924 (Fla. 2d DCA 2017).

       ESR claims its contact with Amazon and eBay “is nothing more than a settlement

demand” which is protected by the litigation privilege. (Id. at 9.) Wrong. Sending a

complaint to an online marketplace is in no way akin to a settlement demand and was

                                             -7-
not “necessarily preliminary” to this suit. (See Doc. 33, pp. 9–10.) At the pleading stage,

the Court rejects the litigation privilege argument.5

              2.     Nexus Between Communications

       Second, ESR challenges the alleged requisite relationship between its conduct and

JVMAX’s customers. (Doc. 33, pp. 10–11.) A claim for tortious interference with a business

relationship is established by: “(1) the existence of a business relationship[;] (2)

knowledge of the business relationship on the part of the defendant; (3) an intentional

and unjustified interference with the business relationship by the defendant; and (4)

damage to the plaintiff as a result of the breach of the relationship.” Ethan Allen, Inc. v.

Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994) (citation omitted). “As a general

rule, an action for tortious interference with a business relationship requires a business

relationship evidenced by an actual and identifiable understanding or agreement which

in all probability would have been completed if the defendant had not interfered.” Ethan

Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 815 (Fla. 1994). Further, “in order to

establish the tort of tortious interference with a business relationship, the plaintiff must

prove a business relationship with identifiable customers.” Ferguson Transp., Inc. v. N.

Am. Van Lines, Inc., 687 So. 2d 821, 821 (Fla. 1996).



       5 Florida’s litigation privilege is an affirmative defense. Jackson v. BellSouth
Telecomm., 372 F.3d 1250, 1277 (11th Cir. 2004) (citing Am. Nat'l Title & Escrow of Fla., Inc.
v. Guarantee Title & Trust Co., 810 So. 2d 996, 998 (Fla. 2d DCA 2002)). Affirmative defenses
are not usually considered at the pleading stage unless “the complaint affirmatively and
clearly shows the conclusive applicability of the defense to bar the action.” Reisman v.
Gen. Motors Corp., 845 F.2d 289, 291 (11th Cir. 1988) (quoting Evans v. Parker, 440 So. 2d
640, 641 (Fla. 1st DCA 1983)). The conclusive applicability of the litigation privilege does
not unequivocally appear on the face of the Operative Complaint.
                                             -8-
      ESR argues that JVMAX’s claim fails because JVMAX did not identify any

customers who were unable to purchase JVMAX’s products as a result of ESR’s conduct.

(Doc. 33, pp. 10–11.) The Court disagrees. In addition to allegations regarding JVMAX’s

business relationship with Amazon and eBay, JVMAX asserts that “[o]one or more of [its]

customers were unable to purchase bullet-shaped antennas from [JVMAX] on the

Amazon and eBay websites.” (Doc. 29, p. 36.) At this stage of the proceedings, JVMAX

has alleged a business relationship with identifiable customers. As ESR does not

challenge any of the other requisite elements of a tortious interference claim, the Motion

is denied with respect to Count Ten of the Amended Counterclaim.

                                  IV.    CONCLUSION

      ORDERED AND ADJUDGED as follows:

      1.     Counter-Defendant ESR Performance Corp.’s Motion to Dismiss Pursuant

             to FRCP 12(b)(6) is GRANTED IN PART AND DENIED IN PART:

             a.     The Motion is GRANTED as to Counts Seven and Eight of the

                    Amended Counterclaim (Doc. 29, p. 23–34).

             b.     Count Seven of the Amended Counterclaim (Doc. 29, pp. 23) is

                    DISMISSED WITHOUT PREJUDICE.

             c.     Count Eight of the Amended Counterclaim (Doc. 29, pp. 23–34) is

                    DISMISSED FOR LACK OF JURISDICTION.

             d.     Otherwise, the Motion is denied.

      2.     By Tuesday, May 14, 2019, Defendant JVMAX, Inc. may file a second

             amended counterclaim that corrects the deficiencies identified in this Order

                                           -9-
            as to Count Seven (Doc. 29, p. 23). Should JVMAX fail to timely file a second

            amended counterclaim, this action will proceed as to all counts in the

            Amended Counterclaim, except for Count Seven.

      DONE AND ORDERED in Chambers in Orlando, Florida, on May 7, 2019.




Copies to:
Counsel of Record




                                         -10-
